Title: From Benjamin Franklin to John Bondfield, 19 March 1780
From: Franklin, Benjamin
To: Bondfield, John


Sir,
Passy, March. 19. 1780.
I received yours offering the Govr. Livingston and mary fearon for the service of the United States. Understanding little about shipping, I leave those Matters to Mr. de Chaumont and Mr. Williams. I have spoken to the former, and given him your letter. He is gone to Versailles to Day, where some Points are to be considered relating to The transport of the Goods, and he will be able to give you an Answer to morrow.
I have the honour to be &c.
Mr. Bondfield
